     Case 2:19-cv-02100-JWH-PLA Document 36 Filed 10/14/20 Page 1 of 2 Page ID #:180


                                              NOTE CHANGES MADE BY
 1                                                  THE COURT
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    A.M., a minor, by and through her    CASE NO. 2:19-cv-2100 JWH-PLAx
12    Guardian ad Litem, CANDICE
      WADLEY,
13                                         ORDER GRANTING JOINT
14                  Plaintiff(s),          STIPULATION REGARDING
                                           PROTECTIVE ORDER
15
                     v.                    GOVERNING PRODUCTION OF
16                                         CONFIDENTIAL INFORMATION
17    COUNTY OF LOS ANGELES, a
      public entity; LOS ANGELES
18    COUNTY DEPARTMENT OF
19    CHILDREN AND FAMILY
      SERVICES, a public entity;
20
      MARICA THOMPSON, an
21    individual; NANCY RAMIREZ, an
22
      individual; and DOES 1 through 10,
      Inclusive,
23
24                  Defendant(s)
25
26
      ///
27
      ///
28


                                         –1–
            ORDER JOINT STIPULATION REGARDING PROTECTIVE ORDER GOVERNING
                       PRODUCTION OF CONFIDENTIAL INFORMATION
     Case 2:19-cv-02100-JWH-PLA Document 36 Filed 10/14/20 Page 2 of 2 Page ID #:181




 1            Having considered the parties’ Joint [PROPOSED] Stipulation Regarding
 2    Protective Order Governing Production of Confidential Information and good
 3    cause    appearing,   is   ordered   that   the     Joint   Stipulation   govern   the
 4
      Confidential Information designated in this case.
 5
 6    DATED: October 14, 2020
 7
 8
 9                                     ______________________________________
                                       HONORABLE PAUL L. ABRAMS
10
                                       UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        –2–
           ORDER JOINT STIPULATION REGARDING PROTECTIVE ORDER GOVERNING
                      PRODUCTION OF CONFIDENTIAL INFORMATION
